BROSMAN, Judge
(concurring) :
I am not quite as sure as my brothers appear to be that the law officer in this case exceeded the limits of sound discretion in admitting the challenged statement under the entirely appropriate instructions he furnished.
The nature of the accusations contained in Hyun Tong Ram’s statement certainly tended to show that the in*412spector general’s investigation — during which original recourse to the paper was had — -was distinctly official in character, and one concerned with extremely serious allegations of misconduct against the accused. This indicated, of course, that the latter’s statements— alleged to have been false — were made in line of duty. See Manual for Courts-Martial, United States, 1951, paragraph 186.
Too, the accusations contained in the woman’s statement tended to reveal beyond peradventure the motive of the accused to conceal the true facts, and thus suggested an intention to deceive. See Manual, op cit. Likewise, presumably, they made the questions asked of the accused by the inspector general, and the former’s responses thereto— which latter were alleged to be false— more specific and intelligible.
While the matter might very well have been handled in another, and perhaps safer, manner, and while the law officer might more properly have required the masking of a portion of the questioned document — circumstances which bear critically on the claim of abuse of discretion — I am seriously inclined to believe that the law officer did not follow a completely forbidden route. However, the issue is a close one, and I need not determine it, for — conceding error on the law officer’s part — Judge Latimer has demonstrated amply that it must have been without measurable impact on the minds of. court-martial members. Thus — so far as action is concerned — I see no reason to do other than concur outright.